149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Larry C. LARUE, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 97-4144.
United States Court of Appeals, Eighth Circuit.
Submitted June 17, 1998.Filed June 19, 1998.

Appeal from the United States Tax Court.
Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Larry C. Larue appeals from the Tax Court's1 dismissal of his petition contesting the Commissioner's deficiency determination concerning his federal income taxes.  After carefully reviewing the record and the parties' submissions, we conclude dismissal was proper for the reasons the Tax Court stated.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Robert N. Armen, Jr., United States Tax Court Judge